Filed 10/27/20 In re C.C. CA2/6

   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX


 IN RE C.C., A Person Coming                                    2d Juv. No. B298675
 Under the Juvenile Court Law.                                (Super. Ct. No. YJ39637)
                                                                (Los Angeles County)
  _____________________________

 THE PEOPLE OF THE STATE
 OF CALIFORNIA,

 Plaintiff and Respondent,

 v.

 C.C.,

      Defendant and Appellant.


     C.C. appeals the juvenile court’s order sustaining a juvenile
warship petition after finding true allegations that appellant had
committed the offenses of possession of a firearm by a minor
(Pen. Code,1 § 29610), possession of live ammunition by a minor
(§ 29650), and resisting, delaying, or obstructing a peace officer
(§ 148, subd. (a)(1). (Welf. & Inst. Code, § 602.) The court also
found true allegations that the crimes were committed for the
benefit of, at the direction or, or in association with a criminal
street gang (§ 186.22, subd. (d)). The court declared appellant a
ward and ordered that he be removed from his parents’ custody
and placed in the Rites of Passage program. Appellant asks us to
independently review the record on his Pitchess2 motion. He also
contends the matter must be remanded for the court to set his
maximum period of confinement. The People concede the latter
point and we shall order the matter remanded accordingly.
Otherwise, we affirm.
                      STATEMENT OF FACTS
       On the night of January 1, 2019, Los Angeles Police
Officers Brandon Mendoza and his partner Joseph Roberts were
on patrol when they saw appellant with three other young men in
Oakwood Park known to be in the territory of the “Shoreline
Crips.” It was later learned that appellant and his comrades
were members of the “Culver City Boys” gang. One of the young
men was holding a can of spray paint. When they saw the police
car, they began walking toward their vehicle. The individual who
was holding the can of spray paint disposed of it in a trash can.
Appellant, who was wearing a red sweater, got into the front
passenger seat of the vehicle.
       After the vehicle drove away, Officer Mendoza attempted to
effect a traffic stop and activated his lights and siren. The


      1All statutory references are to the Penal Code unless
otherwise stated.

      2   Pitchess v. Superior Court (1974) 11 Cal.3d 531 (Pitchess).

                                   2
vehicle sped away and ran through several stop signs. During
the pursuit, appellant threw a firearm out the window. A
firearm, ammunition, and a magazine were subsequently
recovered at that location. After an approximately four-mile
pursuit, the vehicle stopped and all four of its occupants got out
and ran. Appellant was apprehended following a foot pursuit.
       Officer Mendoza returned to the location in Oakwood Park
where appellant and his companions had been. Although the
location was in an area claimed by the Shoreline Crips criminal
street gang, Officer Mendoza discovered fresh black spray-
painted graffiti tagged by the Culver City Boys criminal street
gang. The can of black spray paint discarded by one of
appellant’s companions was also recovered from the trash can.
       Officer Alex Maldonado testified as the prosecution’s gang
expert. The Culver City Boys gang, which has been in existence
since the 1960’s and has approximately 213 members, is
associated with the color red. The gang is rivals with other gangs
that associate at Oakwood Park. Appellant admitted to Officer
Maldonado that he was a member of the gang. Based on a
hypothetical mirroring the facts of the case, Officer Maldonado
opined that appellant committed his offenses for the benefit of his
gang.
                            DISCUSSION
                               Pitchess
       Prior to trial, appellant filed a Pitchess motion seeking
discovery of information in Officer Roberts’ personnel files
regarding complaints and allegations of dishonesty, falsification
of police reports, and similar acts of moral turpitude.
The court granted the motion, held in-camera proceedings, and
ordered the disclosure of certain documents.
       Appellant asks us to independently review the sealed
transcripts of the in-camera proceedings on his Pitchess motion.

                                 3
We have done so and conclude there was no error. (People v.
Mooc (2001) 26 Cal.4th 1216, 1232.)
                Maximum Period of Confinement
      Appellant contends the matter must be remanded for the
juvenile court to set his maximum term of confinement. The
People correctly concede the issue.
      When a minor is removed from the custody of his or her
parent or guardian pursuant to a wardship order, the juvenile
court is required to indicate the maximum period of physical
confinement. (Welf. & Inst. Code, § 726, former subd. (c); In re
Julian R. (2009) 47 Cal.4th 487, 497.) The maximum period of
confinement must be reflected in the court’s minutes and may be
orally stated or written in the order of confinement. (Cal. Rules
of Court, rule 5.795(b); Julian R., at p. 497.) Here, the court did
not note the maximum period of confinement in its minute order
as required under rule 5.795(b), nor did it orally state the period
of confinement or include it in its written order. Accordingly, we
remand the matter for the juvenile court to correct these errors.
                          DISPOSITION
      The matter is remanded for the juvenile court to determine
and set appellant’s maximum period of confinement, In all other
respects, the judgment is affirmed.
      NOT TO BE PUBLISHED.




                                     PERREN, J.

We concur:



      GILBERT, P.J.                  YEGAN, J.


                                 4
                  Nancy L. Newman, Judge
             Superior Court County of Los Angeles
               ______________________________

      Steven A. Torres, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Xavier Becerra, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Senior
Assistant Attorney General, Steven D. Matthews, Supervising
Deputy Attorney General, and Ryan M. Smith, Deputy Attorney
General, for Plaintiff and Respondent.